Per Curiam:
On an examination of the facts of this case we are satisfied that the rental' damage should be restricted to a period subsequent to the opening to the public of the subway, viz., June 10, 1905. The judgment is, therefore, modified by striking out the allowance for rental damage prior to that date and as modified affirmed, without costs. Present— Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Judgment modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.